Citation Nr: 1126937	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  07-24 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1950 to September 1954.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In April 2008, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

In September 2008 and again in December 2010, the Board remanded this claim for additional development.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus are reasonably related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSIONS


VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

The Veteran seeks service connection for hearing loss and tinnitus.  He contends that he was exposed to acoustic trauma in service while working on airplanes adjusting gun sites while other planes were taking off and landing around him.  The record reflects that his MOS was radar sight mechanic in the Air Force.  

The Veteran's service treatment records are unavailable, and presumed destroyed in a fire.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit- of-the doubt rule. Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

After service, private records show that in July 1990, the Veteran was seen for ear complaints and a right tympanoplasty was performed.  An audiogram showed hearing loss by VA standards in the right ear at that time and again in November 1990, March 1991, March 1992, March 1993, and September 1994.  

The Veteran was examined by VA in November 2004.  The claims file was reviewed.  The Veteran complained of bilateral tinnitus which had been present for several years, and decreased hearing.  On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
75
75
105
LEFT
45
50
55
65
65

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 72 percent in the left ear.  The finding was, moderately severe to profound sensorineural hearing loss in the right and moderate to moderately severe sensorineural hearing loss in the left ear.  The examiner commented that the fact that the Veteran's hearing loss was negligent relative to the sensorineural component in 1990 would indicate that it was unlikely that his hearing loss is related to military service.  She stated that the Veteran was not able to pinpoint the start of time for his tinnitus anywhere near the time of his military service and having had apparently relatively normal hearing upon discharge based on the July 1990 hearing test, she believed that it is unlikely that his tinnitus is related to service.  

The Veteran was examined by VA in April 2010.  The claims file was reviewed.  He underwent audiometric testing which showed bilateral defective hearing in both ears, and bilateral hearing loss was diagnosed as was tinnitus.  The examiner stated that she could not determine if the Veteran's hearing loss and tinnitus were related to service without resorting to speculation.  She reported that the claims file contained no service treatment records and therefore the Veteran's hearing sensitivity during service is unknown and cannot be speculated.  She went on to state that due to the lack of records, she could not render an opinion regarding hearing loss without resorting to speculation.  The examiner reported that the Veteran stated that tinnitus was present during service.  She noted that he indicated in 2004 that tinnitus had been present for many years.  She concluded that since there was no more specific report of tinnitus onset and due to the lack of service records she could not offer an opinion as to tinnitus without resorting to speculation.  

In December 2010, the Board remanded this claim and mandated that the file be reviewed by the April 2010 examiner, and that the examiner provide an addendum opinion as laid out in the remand.  As was pointed out by the Veteran's representative, the examiner did not provide any additional opinion and the claim was returned to the Board with no additional development having been completed.  The Board finds that another remand of this claim to ensure compliance with the prior Board remand directives (See Stegall v. West, 11 Vet. App. 268, 271 (1998)) would be unduly burdensome as well as apparently futile and the Board will determine the claim based on the evidence in the file.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as hearing loss (an organic disease of the nervous system) to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a Veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Here the Board finds that there is no controversy in this case as to whether the Veteran was exposed to noise trauma in service.  His DD 214 indicates that he served as an airplane radar repairman.  Therefore, his account of in-service noise exposure is credible and entirely consistent with the circumstances of his service.  Thus, the Board concedes the Veteran's exposure to noise in service.  Further hearing loss by VA standards has been documented.  

The Veteran has testified that the onset of hearing loss was since military service and he stated that he has had tinnitus since service.  His wife stated that he has had hearing loss since she has know him and this encompassed over 25 years.  As noted, his service treatment records are unavailable and presumed lost in a fire at the NPRC.  Thus there is no showing of either disorder in service and there is also no medical evidence suggesting that sensorineural hearing loss was diagnosed within the one-year presumptive period after service.  See 38 C.F.R. §§ 3.307, 3.309.  In fact, there are no pertinent clinical records associated with the claims file until 1990.   

The Board acknowledges that there is inconclusive evidence as to whether the Veteran's current hearing loss and tinnitus are related to service.  There are no service treatment records and there follows a period of more than two decades during which the Veteran did not seek or require any form of treatment or evaluation for hearing loss or tinnitus.  In addition, the medical opinions concluded that they were not related to military service.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept a medical opinion or reject it.  Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to assess the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  First, the Board must determine whether the evidence comes from a "competent" source, then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308.  Finally the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  The Board accords the Veteran the benefit of the doubt where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993).  

Here the neither VA examiners provided adequate rationale for their findings.  The recent VA examiner could not provide a definitive opinion on the etiology of the Veteran's tinnitus or his hearing loss without resorting to speculation.  Such a statement does not constitute an opinion, either positive or negative.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Therefore, any VA examination that rests solely on this statement is inadequate.  

The Board is satisfied that the hearing loss diagnosed many years after service was not clearly disassociated from his conceded in-service exposure to loud noise.  Of particular significance to the Board is the Veteran's conceded in-service noise exposure (as is confirmed by his DD 214) as well as his competent descriptions of hearing problems since service and his wife's descriptions of continuing hearing loss for many years (assertions that they are competent to make).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Further, the below-signed Veteran's Law Judge found the Veteran's testimony credible, (presiding officials are owed deference as to determinations of witness credibility, see Jackson v. Veterans Administration, 768 F.2d 1325, 1331 (1985) and Pensaquitos Village Inc. v. National Labor Relations Board, 565 F.2d 1074, 1078 (1977)), and it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

The Board finds the Veteran's account of his in-service experiences credible and the supporting lay statements persuasive.  Since the determinative question in this matter is whether there is a nexus between the Veteran's current diagnosis of hearing loss and his active duty service, and the record reflects competent, persuasive evidence of such a nexus, the Board finds the evidence is in approximate balance as to service connection and the claim will be granted.  Under the "benefit-of-the-doubt" rule, the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The Board also finds that the Veteran's statements with respect to onset of tinnitus in service and continuity of symptomatology are credible.  Furthermore, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board finds that the Veteran is competent to relate a history of noise exposure during service as well as in-service and post-service tinnitus.

Consequently, the benefit of the doubt is resolved in the Veteran's favor, and service connection for bilateral hearing loss and tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


 
ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


